Appellant was convicted of the offense of violating the prohibition laws by distilling prohibited liquors or having in his possession a still, etc.
It would not be helpful to detail or discuss the evidence. It was circumstantial in its nature but ample to warrant the trial judge in submitting the case to the jury. Neither the motion for a new trial nor the judgment thereon are included in the bill of exceptions, and hence no question as to the propriety of said judgment is presented to us for decision. Hopkins v. State, 18 Ala. App. 423, 93 So. 40.
There was no error in allowing proof as to the existence of man tracks from defendant's house to the still, and back. This was a legitimate circumstance to be considered by the jury along with all the other evidence, and there is nothing in the cases cited by appellant to the contrary. Jones v. State,18 Ala. App. 626, 93 So. 332.
We think the witness Gillespie was properly qualified to testify as to the places appearing to be "still places," and there was no error in allowing his testimony as to other still places in defendant's pasture. Blackstone v. State, 19 Ala. App. 582,99 So. 323.
We have examined each of the exceptions reserved by the defendant on the trial and find merit in none of them. Neither is there error in the record. The judgment is affirmed.
Affirmed.